The plaintiff in error, Nicholas Billy, was convicted at the September, 1913, term of the county court of Stephens county on a charge of unlawfully conveying intoxicating liquor from one place in said county to another place therein, and his punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of thirty days.
An examination of the briefs and record discloses no error sufficient to justify a reversal of the judgment. The judgment of the trial court is, therefore, affirmed. *Page 683